Citation Nr: 0113487	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  94-35 267	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

By its decision of February 29, 2000, the Board of Veterans' 
Appeals (Board) granted entitlement of the veteran to a 30 
percent rating for his service-connected post-traumatic 
stress disorder (PTSD) for the period prior to September 19, 
1996 in lieu of the 10 percent assigned by the RO, and denied 
entitlement to a rating in excess of 30 percent for the 
period from September 19, 1996.  An appeal to the United 
States Court of Appeals for Veterans Claims (Court) followed, 
and the parties to such appeal thereafter jointly moved the 
Court to vacate and remand that portion of the February 2000 
decision denying entitlement to a rating in excess of 30 
percent for PTSD for the period prior to and from September 
19, 1996.  The stated basis for the joint motion was the 
Board's failure to furnish an adequate statement of reasons 
and bases for its determination.  Under the terms of the 
joint motion, the veteran was noted to be free to submit 
additional evidence and/or argument and the Board was charged 
with the responsibility of fully assisting the veteran by re-
examining the evidence of record and seeking any other 
evidence that was found to be necessary to support its 
decision.  Such motion was granted by the Court by its order 
of October 4, 2000.

Upon return of the case to the Board, the veteran's attorney 
was contacted by letter, dated in December 2000, for the 
purpose of advising him of the veteran's right to submit 
additional evidence and/or argument in support of the benefit 
sought.  However, no response from the veteran's attorney was 
thereafter received by the Board.


REMAND

During the pendency of this appeal, a significant change in 
the law was effectuated.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefined and expanded the obligations of VA with respect to 
its duty to assist claimants.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law.  The end result 
is that the veteran has not been informed of the VCAA 
provisions that may have applicability to the issue herein 
presented, and he therefore may have been denied the 
opportunity to formulate appropriate argument on appeal to 
the Board.  It thus would be potentially prejudicial to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In the case at hand, the veteran avers that a rating in 
excess of 30 percent is warranted for PTSD since service 
connection was granted.  In a letter from his attorney, 
received by the RO in December 1997, it was specifically 
requested that VA treatment records be obtained for review.  
The most recent request for such records is shown to have 
been made in September 1996, and in response, only those 
records complied from 1993 to 1995 were received.  No 
subsequent request for updated medical records is 
demonstrated, and it is noted that the veteran reported at 
the time of VA psychiatric examination in February 1998 that 
he continued to receive ongoing VA psychiatric treatment from 
Doctors Edwards and Davis at a VA medical facility in 
Greenville, South Carolina.  On the basis of the foregoing, 
further action is needed to obtain a complete set of VA 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Further medical input is likewise deemed to be in order, 
based on seemingly conflicting statements as to the severity 
of the veteran's PTSD on a VA examination in February 1998.  
Specifically, the examiner found the veteran's PTSD to be 
productive of social and industrial limitations ranging from 
mild to moderate, and his flexibility, reliability, and 
efficiency in an industrial setting, given his poor sleep, 
were found to be moderately impaired.  Yet, there was 
assignment of a score of 54 on the Global Assessment of 
Functioning (GAF) Scale, see American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (denoting moderate symptoms or 
moderate difficulty in social or industrial functioning) and 
an estimate was made by the examiner that the level of 
disablement was in the definite to considerable range.  Given 
such inconsistency, additional medical examination, with 
particular attention to the rating criteria in question, is 
felt to be advisable.

For the benefit of the psychiatric examiner, it is noted by 
the undersigned that the criteria for the rating of PTSD were 
modified during the course of the instant appeal.  See 61 
Fed. Reg. 52,695-52,702 (1996); see also Karnas at 312-313 
(where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary).  In this regard, the 
Court has held that in cases involving the rating of 
psychiatric disorders, clinical findings must be related 
specifically to the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  

Prior to November 7, 1996, where PTSD was productive of 
neurotic symptoms which somewhat adversely affected 
relationships with others but which did not cause impairment 
of working ability, a 0 percent rating was assignable.  
38 C.F.R. § 4.132, Diagnostic Code 9411.  With less than the 
criteria for the 30 percent rating, and emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment, a 10 percent rating was assigned.  
With a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms resulting in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment, a 30 
percent rating was for assignment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating required that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior; 
or demonstrably unable to obtain or retain employment.  Id.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Appeals for Veterans Claims held that the term "definite" in 
38 C.F.R. § 4.132 (1993) was "qualitative" in character, 
whereas the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirements that the Board 
articulate "reasons and bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 2000).  In a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VA O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991 & Supp. 2000).

As of November 7, 1996, the rating criteria were changed to 
the following:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication....................................  
0

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.  

As further medical examination is deemed advisable, the 
veteran is hereby advised of the importance of appearing for 
such an evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

As well, it is noted that the issue of the rating to be 
assigned initially for the veteran's PTSD is one governed by 
the holding of the Court in Fenderson v. West, 12 Vet. App. 
119 (1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.)  Here, the RO in January 1993 
granted service connection for PTSD, with assignment of a 10 
percent rating, and it is the veteran's notice of 
disagreement with the rating assigned at that time that led 
to the appeal now before the Board.  The RO is advised of the 
need to consider the Fenderson case in its adjudication of 
the current claim before the Board; that is, the veteran's 
entitlement to an initial rating in excess of 30 percent for 
PTSD since January 1992.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing through his attorney for the 
purpose of advising him of the evidence 
needed to substantiate his claim for an 
initial rating in excess of 30 percent 
for PTSD.  The attention of the veteran 
and his attorney is directed to the 
applicable criteria cited above.  The RO 
should further inform the veteran in 
writing through his attorney of his right 
to submit any additional argument and/or 
evidence in support of such claim.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
statements from medical professionals, 
family members, employers, or co-workers, 
but should be relevant to the question of 
the severity of the veteran's PTSD since 
service connection was granted.

3.  In addition, the veteran should be 
contacted by the RO through his attorney 
for the specific purpose of requesting 
that he provide a listing of the names 
and addresses of those VA and non-VA 
medical professionals or institutions who 
have evaluated and/or treated him for 
PTSD since the date service connection 
was granted.  The approximate dates of 
any such evaluation or treatment should 
be furnished by him to the extent 
feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records, not 
already contained in the claims folder, 
from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records, including those 
compiled at the VA Medical Center in 
Columbia, South Carolina, and/or the Vet 
Center/Outpatient Clinic in Greenville, 
South Carolina, must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA examination by a 
psychiatrist for the purpose of 
determining the nature and severity of 
his service-connected PTSD since January 
1992.  The veteran's claims folder in its 
entirety and a copy of this remand are to 
be furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated personality 
testing, including PTSD sub-scales, must 
also be accomplished if deemed warranted 
by the examiner.  All applicable 
diagnoses must be fully set forth, and, 
to the extent possible, the examiner 
should differentiate that symptomatology 
attributable to the veteran's service-
connected PTSD from that of any other 
nonservice-connected psychiatric or other 
entity.  While a percentage rating must 
not be assigned by the examiner, the 
examiner must address the findings in 
relation to the old criteria for the 
period from January 1992 to the present 
and the rating criteria in effect on and 
after November 7, 1996, for the period 
from November 7, 1996 to the present.  
This is to ensure that the decision to 
assign a particular rating may be fully 
justified, both to the veteran and to any 
reviewing authority.  In addition, the 
examiner must furnish a complete multi-
axial evaluation as to the service-
connected PTSD, including a score on the 
GAF scale on Axis V based solely on PTSD, 
along with an explanation of the 
significance of the assigned score. 

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such 
examination is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken to 
return such examination for any and all 
needed action.  

6.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
an initial rating in excess of 30 percent 
for PTSD from January 6, 1992 to the 
present, on the basis of all the evidence 
on file and all governing legal 
authority, including the VCAA; the rating 
criteria in effect prior to and on 
November 7, 1996, and Karnas, supra; 
Fenderson, supra; and 38 C.F.R. § 3.655, 
as applicable.  If the benefit sought on 
appeal is not granted, the veteran and 
his attorney should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


